CAMMACK, Chief Justice.
This is another false arrest case from Perry County. Here, as in the cases of Turner v. Smith, 313 Ky. 635, 232 S.W.2d 1006, and Turner v. Boleyn, Ky., 243 S.W.2d 482, the Standard Accident Insurance Company was made a party defendant. The Insurance Company admitted its suretyship and said that its liability would depend solely on the facts developed in connection with the issues raised between the plaintiff and the officer. In both of the cases mentioned we said it was reversible error to comment upon the fact that the Insurance Company had been made a party defendant. The case of Logan v. Porter, 314 Ky. 552, 236 S.W.2d 478, dealt with a similar situation.
For the reasons given the judgment is reversed, with directions to set it aside, and for proceedings consistent with this opinion.